Citation Nr: 0937303	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
claimed as secondary to service-connected right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1975 to 
February 1976, with a prior period of ACDUTRA from January 
18, 1973 to July 1, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that declined to reopen the claim for 
service connection because new and material evidence had not 
been received. The Board reopened the claim in November 2007 
and remanded the matter to the RO for further development.

The Veteran testified during a hearing before RO personnel 
in November 2005 and before the undersigned Veterans Law 
Judge in Washington, D.C., in October 2007.  Transcripts of 
both hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2007 remand ordered the RO to, among 
other things, schedule the Veteran for a VA examination to 
determine any current psychiatric diagnoses.  Then, the 
examiner was to offer opinions as to whether any diagnosed 
psychiatric disability is related to the service-connected 
orchiectomy.  Lastly, the examiner's report was to set forth 
the complete rationale for the opinions expressed.

The Veteran underwent a VA examination for mental disorders 
in May 2009.  The examiner listed Axis I diagnoses of 
dysthymia, opiate dependence in remission, and cocaine 
dependence in remission.  The Axis II diagnosis is a history 
of antisocial behavior.  The examiner submitted a medical 
opinion in an August 2009 addendum.  The examiner opined 
that the symptoms of distorted self-image, pessimism about 
the future, bitterness toward the government, and 
generalized suspiciousness of authority are at least as 
likely as not to have been caused or aggravated by the 
Veteran's service-connected orchiectomy.

The VA examiner's report is not adequate because it does not 
give a rationale for the opinion expressed.  Moreover, it 
does not indicate whether the symptoms cited as resulting 
from the service-connected orchiectomy are part of the 
diagnosis of dysthymia or drug dependence in remission, or 
of a personality disorder.  This is a necessary distinction 
because service connection cannot be granted for personality 
disorders, see 38 C.F.R. §§ 3.303(c), 4.9 (2008), Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), or for disability due 
to drug abuse.  See 38 U.S.C.A. § 3.301(d).

A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
case must be remanded again to achieve compliance with the 
original remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Request an augmented medical opinion 
from the May 2009 VA examiner.

For each diagnosis, the examiner should 
render an opinion as to whether such 
disability at least as likely as not 
(i.e., there is at least a 50 percent 
probability) was (a) caused or (b) 
aggravated (made permanently worse) by the 
Veteran's service-connected right 
orchiectomy or is otherwise the result of 
a disease or injury in service.  The 
examiner should set forth the complete 
rationale for the opinions expressed.  It 
is especially important to distinguish 
between symptoms caused by any diagnosed 
acquired psychiatric disorders and those 
resulting from a personality disorder or 
drug abuse.  If the examiner is unable to 
provide such an opinion without resorting 
to mere speculation, it should be so 
stated.


If the May 2009 VA examiner is 
unavailable, a new VA examination should 
be scheduled to obtain the requested 
opinion with rationale.

2.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim.  If the decision 
is adverse to the Veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and they should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


